DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1-20 are allowed. 
	The present invention is directed to the printing system includes a printer to print image data to a medium and a print controller including a halftone calibration module to dynamically generate calibrated halftones to compensate for optical density changes that occur at the printer. Each independent claim identifies the uniquely distinct features:
	Regarding claim 1, a printing system comprising: 
a print controller to receive print job data and render the print job data into image data, dynamically generate calibrated halftones to compensate for optical density changes that occur at the printing system, including receiving an un- calibrated halftone, transforming threshold values in the un-calibrated halftone via a first inverse transfer function to generate first calibrated halftone threshold values and generating one or more first calibrated halftones based on the first calibrated halftone threshold values;
wherein the first calibrated halftone threshold values are generated by applying the first inverse transfer function to uncalibrated threshold values.

The closest prior art, Cholewo et al. (US 2004/0150858 A1) in view of Chandu et al. (US 8,542,418 B2) fails to anticipated or render obvious at least underlined limitations.
	Regarding claim 1, Cholewo et al. (US 2004/0150858 A1) discloses a method, apparatus and system for correcting image data.
	Chandu et al. (US 8,542,418 B2) discloses the printing system prints image data on a print medium and scans the printed image data. Color values of the scanned image data are then measured and various tints of color values and their transition locations are identified.
However, Cholewo et al. (US 2004/0150858 A1) in view of Chandu et al. (US 8,542,418 B2) do not specifically disclose “transforming threshold values in the un-calibrated halftone via a first inverse transfer function to generate first calibrated halftone threshold values and generating one or more first calibrated halftones based on the first calibrated halftone threshold values; wherein the first calibrated halftone threshold values are generated by applying the first inverse transfer function to uncalibrated threshold values”. Therefore claim 1 is allowed (in combination with the other claimed limitations and/or features), as claimed in independent claim 1.
 	Independent claims 11 and 16 are reciting the same or similar claim limitations or features as recited in claim 1. Therefore, independent claims 11 and 16 are found to be allowable over the closest prior art of record mentioned above, for the same or similar reasons as discussed and stated above in independent claim 1.
 	Regarding claims 2-10, 12-15, 17-20, the instant claims are dependent on allowable claims and thus allowable.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121. The examiner can normally be reached Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG N VO/Primary Examiner, Art Unit 2672